Citation Nr: 1626163	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  07-20 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to service-connected right wrist disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to April 1980 and had subsequent service in the Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington, which denied the benefit sought on appeal.  

In July 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the Veteran's claims file.  

This matter was previously before the Board in January 2014 and July 2015, when it was remanded for additional development.  

This is a paperless appeal located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing are either duplicative or not pertinent to the present appeal.  

A request for approval of school attendance was filed by the Veteran in July 2015, and the issue of entitlement to dependent benefits has been raised by the record in a December 2015 statement submitted on behalf of the Veteran.  However, it does not appear that these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he is entitled to service connection for a right hip disability; specifically, the Veteran maintains that he has a right hip disability due to a bone graft taken from his right hip to fuse his service-connected right wrist in October 1998.  As noted in the Introduction, this case was previously remanded in January 2014 and July 2015 for additional development.  However, before a decision can be reached on the Veteran's claim, another remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In January 2014, the Board remanded the Veteran's claim to obtain a VA medical opinion regarding the etiology of the Veteran's claimed hip disability following receipt of service treatment and additional VA treatment records that had not previously been considered by an examiner.  A supplemental medical opinion was obtained in April 2014.  The examiner opined that it was less likely than not that the Veteran's claimed hip disability was due to his service-connected wrist disability because there was no evidence to suggest that the Veteran had any permanent hip disability caused by the bone graft that was taken from his hip to fuse his wrist.  

However, as noted in the Board's July 2015 remand, the April 2014 examiner failed to indicate whether the Veteran's right hip bone graft for his service-connected wrist may have aggravated or permanently worsened his claimed right hip disability.  Moreover, as it was unclear whether the April 2014 examiner indicated that the Veteran did not have a current right hip disability, the Board found that a clarification opinion was warranted, particularly given the fact that the evidence of record includes diagnoses for hip conditions during the appeal period.  Specifically, December 2003 and April 2011 VA examination reports include diagnoses of right hip tendonitis, and a February 2008 treatment record notes that the Veteran had a cam shaft impingement.  As such, the Board remanded the Veteran's claim for a clarifying opinion regarding pertinent diagnoses and for a supplemental opinion regarding the etiology of the Veteran's claimed right hip disability.  

The April 2014 examiner rendered an additional medical opinion in December 2015.  The examiner supplemented his previous opinion by adding that the Veteran's right wrist disability resulted in a bone graft from the right hip, which healed well, and the joint was not affected.  The examiner stated that the Veteran's hip pain appeared to be attributed to his sciatic nerve radiculopathy, noting that this was not an actual problem related to the hip joint, but instead, a sciatic nerve condition which appeared to be related to a 2009 back injury.  

Based on a review of the December 2015 examination report, the Board finds that an additional medical opinion is necessary before adjudicating the Veteran's claim.  As the examiner failed to clarify whether the Veteran had a current right hip disability diagnosed at any time during the appeal period, additional clarification is needed given the above-noted diagnoses of right hip tendonitis and camshaft impingement.  Additionally, while the December 2015 examiner opined that the Veteran's right hip pain appeared to be attributed to sciatic nerve radiculopathy related to a 2009 back injury, this opinion fails to address the fact that VA treatment records as early as April 2001 note that the Veteran complained of right hip pain attributed to the bone graft that was used to fuse his service-connected wrist.  As such, a supplemental medical opinion is required on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (providing that once VA undertakes an effort to provide an examination, it must ensure the examination was adequate).  

The Board notes that VA treatment records were last associated with the Veteran's claims file in December 2015.  On remand, the AOJ should obtain and associate with the Veteran's claim file any outstanding VA or private medical records pertaining to the instant claim.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(1)-(2).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c), and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, obtain an addendum opinion from the December 2015 VA examiner.  If this examiner is no longer available, obtain another opinion from an appropriate examiner to clarify and/or determine the nature and etiology of the Veteran's claimed right hip disability.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following inquiries, and all findings should be set forth in detail:

The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed right hip disability that have been rendered at any time during the appeal period.  For each diagnosed hip disability, the examiner is asked to provide the following:  

a.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's claimed right hip disability manifested in, or is otherwise etiologically related to, his active duty service, period of ACTUDTRA, or INACDUTRA.  

b.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's claimed right hip disability was caused or permanently worsened by his service-connected right wrist disability.  

In providing this opinion, the examiner should, at a minimum, note and discuss the Veteran's reports attributing his right hip pain to the October 1998 bone graft, as reflected in VA treatment records as early as April 2001.  The examiner should also note that the December 2003 and April 2011 VA examination reports include diagnoses of right hip tendonitis, and a February 2008 treatment record notes that the Veteran had a cam shaft impingement.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale should be provided for any opinion expressed.  

3.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




